Citation Nr: 1738085	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the evaluation for residuals of a right knee injury from 10 percent to noncompensable was proper.  

2.  Whether the reduction of the evaluation for a right knee scar from 10 percent to noncompensable was proper.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1969 to May 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that reduced the Veteran's evaluation for residuals of a right knee injury from 10 percent to noncompensable and reduced the evaluation for a right knee scar from 10 percent to 0 percent effective July 1, 2012.  

A September 2016 rating decision increased the rating for the right knee scar to 10 percent effective July 23, 2015.    

In November 2016, the Veteran testified before the undersigned at a hearing at the Board.  The Veteran was initially represented by the Virginia Department of Veterans Service, but requested to represent himself during the hearing.  


FINDINGS OF FACT

At the time of the reduction in rating for residuals of a right knee injury the evidence did not show improvement. 

At the time of the reduction in rating for right knee scar, the evidence did not show improvement.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation of residuals of a right knee injury from 10 percent to noncompensable was improper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.118, Diagnostic Code 5257 (2016).  

2.  The reduction in the evaluation of bilateral knee scars from 10 percent to noncompensable was improper.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.105(e), 3.344, § 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Legal Principles 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The 10 percent rating for residuals of a right knee injury was assigned under Diagnostic Code 5257.  Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating.  Severe disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Regarding the Veteran's scars, Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable. 38 C.F.R. § 4.118.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344.

The 10 percent rating for a scar of the right knee and the 10 percent rating for residuals of a right knee disability were in effect from June 29, 2010 to July 1, 2012.  As the rating was not in effect for 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings do not apply.  See 38 C.F.R. § 3.344 (2016).

Regardless of whether the disability rating has been in effect for at least 5 years, the Board must not only determine "that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Thus, it is well established that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.  See Murphy, 26 Vet. App. at 517; Faust, 13 Vet. App. at 349; Brown, 5 Vet. App. at 421.

Analysis

The Veteran was afforded a VA examination in July 2010, which served as the basis for the 10 percent ratings for the right knee scars and instability.  The Veteran reported giving way, locking, and pain.  The Veteran reported that he did not experience weakness, stiffness, swelling, heat, redness, lack of endurance, fatigability, deformity, tenderness, drainage, effusion, subluxation or dislocation.  The Veteran reported flare-ups as often as 3 times a week and each time lasting for 5 hours with pain severity of 7.5 out of 10.  He reported flare-ups were precipitated by physical activity.  During flare-ups reported difficulty standing or sitting for prolonged periods of time and difficulty walking.  He also reported a burning sensation upon awakening if he sleeps on his stomach.  He reported that he is not receiving any treatment for his condition.  The Veteran further reported that he was never hospitalized and did not have surgery for his right knee condition.   He reported that in the prior 12 months his right knee condition has not resulted in an incapacitation. Regarding overall functional impairment he reported an unusual feeling there all the time.  

On physical examination, the examiner noted that the Veteran's posture was gait were normal.  On the right knee there was instability and tenderness.  The right knee showed no signs of edema, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage, subluxation, or ankylosis.  

The examiner further noted that the anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral ligaments stability test of the right knee; however, was abnormal with slight instability. The medial and lateral meniscus tests of the right knee were within normal limits.  There was no subluxation on the right.  

Range of motion testing of the right knee showed flexion to 135 degrees and extension to 0 degrees.  The Veteran's range of motion was not additionally limited after repetitive use.  (The Veteran has been provided a separate 10 percent rating for limitation of motion of the right knee).

Regarding the Veteran's scar the examiner noted a linear scar above the right kneecap.  The entire scar measured 6 cm by 1 cm.  The scar was painful on examination with no skin breakdown.  The examiner reported that it was a superficial scar with no underlying tissue damage, no inflammation, no edema, and no keloid.  The examiner further noted that the scar is not disfiguring and does not limit the Veteran's motion.  

The Veteran was afforded an additional VA examination in August 2011.  The Veteran reported right knee weakness, stiffness, swelling, giving way, tenderness and pain.  He denied heat, redness, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation.  The Veteran reported flare-ups as often as daily with at 7 out of 10.  He reported flare-ups were precipitated by physical activity.  He continued to receive treatment for his condition. 

On physical examination the examiner noted no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The examination also revealed right knee crepitus.  There was no sign of genu recurvatum or locking pain.  On range of motion testing the Veteran showed right knee flexion to 90 degrees and extension to 0 degrees.  The Veteran's right knee function was not additionally limited by repetitive use testing.  

The examiner reported that there was no right knee scar based on an examination of the skin.  

The Veteran's VA treatment records show consistent complaints of right knee pain and indicate that the received injections of corticosteroid to the right knee to treat right knee pain.  See April 2011 VA Treatment Note.   An October 2011 treatment record reports that there was no evidence of joint laxity, redness or swelling.  A September 2011 treatment note indicates that the Veteran reported that his knee symptoms had improved after an injection.   A physical examination showed good range of motion, no effusion, and minimal crepitus.  

During the November 2016 hearing, the Veteran reported that his knee occasionally, but seldom, gave way.  He reported generally that he had not seen any improvement in his knee symptoms.    

With respect to the reduction of the Veteran's evaluation for right knee instability, the evidence does not show "an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  The Veteran reported very similar symptoms at the 2011 examination to those he reported at the 2010 examination.  Although the former examiner reported that there was no instability at the examination; it is not clear whether he conducted the detailed testing reported at the 2010 examination; and the report did not take into account the Veteran's reports suggesting ongoing instability.  The Veteran's testimony provides further evidence that there had not been an improvement under the ordinary conditions of life and work.

As to the reduction of the Veteran's disability evaluation for the scar, the Board finds that the reduction from 10 percent to noncompensable was not proper.  The record indicates that Veteran has a scar on his right knee as a result of his injury in service.  The August 2011 VA examination, which was the basis for the reduction, reported that the Veteran did not have a scar on his right knee.  The Veteran's service treatment records and post service VA treatment records also note a scar on the Veteran's right knee.  As the August 2011 VA examination regarding his right knee scar is not consistent with the Veteran's available medical history, the Board finds it is afforded limited probative value.  Thus, the reduction was improper and the 10 percent evaluation for a right knee scar from July 1, 2012 should be restored.  

Accordingly, the Board finds that the reductions were not proper and were void ab initio.


ORDER

The reduction of the disability evaluation for residuals of a right knee injury from 10 percent to noncompensable was improper.  The appeal is granted.   

The reduction of the disability evaluation for residuals of a right knee scar from 10 percent to noncompensable was improper.  The appeal is granted.  





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


